DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-20 are pending.

Response to Amendments
This action is in response to remarks and amendments submitted on 1/14/2021, in which claims 1-20 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1, 4, 8, 11, 15, and 18 are currently amended. 
No claims are currently cancelled.
Claims 1-20 are pending.
The previous specification objection has been withdrawn –as necessitated by applicant’s amendment to the specification filed 1/14/2021. 
The previous claim objections of claims 4, 8, 11, 15, and 18 have been withdrawn –as necessitated by the applicant’s amendments to the impacted claims. 
The previous 35 USC § 101 rejections of claims 8-20 has been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 

Response to Arguments
The applicant’s remarks and/or arguments filed 1/14/2021, with respect to claim(s) 1-20, have been fully considered. 

The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

With regard to the 35 USC § 103 rejection, applicant asserts Bell et al (US PGPub 20130275894) does not teach: “extracting phenological information related to the determined plants or animals from video, text, or image files on the social media sites, wherein the video, the text or the image files are not searchable using search words or tags related to phenological data included in the video, image, and text files, and wherein the video, image, and text files include both a phenological object and a non-phenological object;”.

The examiner notes applicant’s amendments and arguments are persuasive. However, the applicant's amendments and arguments necessitated a new ground of rejection. The new ground of rejection is made under the combination of Bell (US PGPub 20130275894) and Rathod (WO 2020/021319), 

It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication, US PGPub 20130275894, to David A. Bell et al, hereinafter “Bell”, in view of International Patent Application Publication, WO 2020/021319, to Yogesh Rathod, hereinafter “Rathod”.

Regarding claim 1, Bell teaches a processor-implemented method for expanding phenological data resources by collecting phenological data (Bell, ¶ [0017], teaches the method can be implemented by a physical computer processor. Further, Bell, ¶ [0033], teaches systems and methods disclosed herein is to provide faster, easier and more accurate information sharing by providing the user a filtered list of likely biological objects that match the one or more biological objects observed to choose from), the method comprising: 
determining, by a processor, one or more species of plants or animals from a plurality of data shared (Bell, ¶ [0036], teaches the user can provide an input that updates a count associated with the selected biological object (e.g. birds), or the count can be updated automatically. Further, Bell, ¶ [0050], teaches the observation could be shared as part of a competitive social game in which multiple users attempt to document as many species as possible in a given area within a year, and the sharing serves as a way for them to mutually confirm and quality check the results of the other contestants. As yet another example, the observation could be shared as part of a social game in which users try to provide as many challenging, interesting and/or unique photos, videos or sound recordings as possible, and their efforts are scored by other users viewing their submissions); 
extracting phenological information related to the determined plants or animals from video, text, or image files (Bell, ¶ [0017], teaches analyzing the area of the provided image to extract one or more visual characteristics of the at least one biological object present in the provided image, comparing the one or more extracted visual characteristics with visual characteristics of a plurality of categories of biological objects stored in an information store, and presenting a list of categories of biological objects that have visual characteristics similar to the one or more extracted visual characteristics. The method can be implemented by a physical computer processor. Further, Bell, ¶ [0075], teaches the user can select a list of visual indications such as shape, form, size, color of the plumage, etc. that can be matched to identify the biological object. Depending on the user's selection various visual characteristics of the selected biological objects can be obtained by using image processing methods. For example, by image processing methods, the color of the plumage of the selected biological objects, the size of the head of the selected biological objects, the size and shape of the neck of the selected biological objects and other visual characteristics can be obtained or extracted); 
validating the phenological information against known or already validated information received from crowd source phenological information or a plurality of ecological and biological databases (Bell, ¶ [0018], teaches comparing the one or more extracted visual characteristics with visual characteristics of a plurality of categories of biological objects can include matching the one or more extracted visual characteristics with the visual characteristics of at least a subset of the plurality of categories of biological objects in the information store, and calculating a score that ; 
cataloging the validated and filtered phenological information according to a list selected from a group consisting of species, locations, biological or ecological characteristics (Bell, ¶ [0016], teaches the one or more sources can include external databases, publicly available databases and catalogues of biological objects or one or more human identifiers. Bell, ¶ [0024], teaches some users can additionally use location, time of year and day information to additionally aid in identifying the biological object. In some implementations, users can use keys, herbaria specimens, and other stored and cataloged information to identify the biological objects. In this manner, the knowledge organized, cataloged and stored previously can be used to assign biological objects that are observed into different categories. Further, Bell, ¶ ; 
generating reports related to the cataloged phenological information utilizing plant image analysis, object identification analysis or user satisfaction analysis (Bell, ¶ [0061], teaches the user may specify that they wish to receive a daily report of how many birds have been reported in a specified area and timeframe, such as Los Angeles County during the current calendar year. In another example, the user may specify that they wish to receive a daily report of how many birds the user has reported in a specified area and timeframe relative to other users, such as a ranking of the top birders in North America during the current calendar year); and 
providing the cataloged phenological information and the generated reports to a user (Bell, ¶ [0054], teaches a list of various biological objects can be displayed to the user. The displayed list can be a list of all the biological objects in a catalogue (e.g. all the birds from the eBird database), or a list of the likely biological objects (e.g. birds from a catalogue) that can be observed or sighted at that geographical location, or a list of the likely biological objects (e.g. birds) that can be observed or sighted at that geographical location at that time of the day and year. .  
	Bell teaches the limitations as identified above. Further, Bell discloses they can send such information to organizations or services that maintain local/regional/national/international databases or catalogues including such information, such as listservs, social media groups and discussion groups, Twitter, Facebook, Google, Yahoo, etc.
	Bell does not explicitly disclose:
collecting phenological data from social media sites, 
determining, by a processor, one or more species of plants or animals from a plurality of data shared on one or more social media sites, 
extracting phenological information related to the determined plants or animals from video, text, or image files on the social media sites, wherein the video, the text or the image files are not searchable using search words or tags related to phenological data included in the video, image, and text files, and wherein the video, image, and text files include both a phenological object and a non-phenological object;
However, Rathod teaches:
collecting phenological data from social media sites (Rathod, ¶ [0095-0096], discloses user can submit photo or video demonstrating user’s health, beauty, fashion, lifestyle, style of hair, face, dress, expressions. User can submit photo or video demonstrating user’s number of followers, comments, shares, likes on posts or , 
determining, by a processor, one or more species of plants or animals from a plurality of data shared on one or more social media sites (Rathod, pg. 94, ln 3-14, discloses server module receives said submitted media or photo or video and user provided or selected type or name or details of activity or action or task or transaction or status or participating event and recognizes recorded and uploaded video associated location or place based on monitored or tracked or logged user device’s location at the time of recording or uploading of video, recognizes date & time of recorded or uploaded video based on monitored or tracked or logged user device’s date & time and matched said date & time with server’s date & time, recognizes or detects face based on face or body part recognition techniques, recognizes or detects objects in received photo or images of video based on object recognition techniques and matches with selected or provided activity types or object criteria including object model, images to identify activity type claimed by user. For example identify whether user who uploaded said , 
extracting phenological information related to the determined plants or animals from video, text, or image files on the social media sites (Rathod, FIG. 11 and 12, discloses object recognition in photographs), wherein the video, the text or the image files are not searchable using search words or tags related to phenological data included in the video, image, and text files (Rathod, pg 38, ln 13-17, teaches user is enabled to define one or more types of real world object including product, animal, bird, flower, art, sculpture, item, accessory, type of scene and provide associated information. Rathod, pg 70, ln 10-33, teaches the virtual object engine identifies that a client device via client application has augmented reality scanning or has taken a photograph and visually searches the photograph in order to recognize objects in the photograph or scanned data or raw photo … The object recognition module of the virtual object engine first visually searches the photograph in order to find and identify objects in the photograph. This may be accomplished via employing already exists object recognition technologies such as SentiSight SDK TM, Viola Jones Object Detection Framework TM, YOLO TM, Clarifai TM, Edge matching, Divide-and-Conquer search, Greyscale matching, Histograms of receptive field responses, Large model bases, gradient matching, etc.), and wherein the video, image, and text files include both a phenological object and a non-phenological object (Rathod, pg. 55, ln. 25-33, discloses world objects each associated with particular location or place or one or more types of target real world objects scattered at different locations or search and select one or more movable target real world objects (e.g. elephant at Yellowstone ;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bell (disclosing extracting at least one biological object from images) with the teachings of Rathod (disclosing performing object recognition on photographs) to arrive at the claimed functions of the video, the text, or the image files not being searchable using search words or tags related to phonological data. Modification would have been obvious to one of ordinary skill in the art because object recognition does not explicitly use search words or tags to extract objects in images. The references of Bell and Rathod teach features that are directed to analogous art and they are directed to the same field of endeavor of extracting information from images. Rathod, pg 69, discloses an object recognition module configured to find and identify objects in the photograph and compare each object against the object criteria. 

Regarding claim 2, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches receiving user feedback on the retrieved phenological information (Bell, ¶ [0033], teaches the user can select a biological object that matches the biological object that the user has sighted or ; and revalidating and updating the phenological information saved in a phenology repository and other phenological information received from existing observation systems (Bell, ¶ [0046], teaches the range within which confirmation is not requested may be based on a previously calculated accuracy of observer sightings; a subjective setting determined by an authoritative entity such as a moderator, leader or manager; user settings and/or by other appropriate methods. The range within which confirmation is not requested can be further updated and re-calculated in real-time based on the data provided by the user, such as, for example, by recalculating the expected abundances or likelihoods of species based upon correlations with abundances of other species already reported. Bell, ¶ [0050], teaches the user can use the system to let other users, other groups and/or people know of and/or databases with a sighting of a biological object).  

Regarding claim 3, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches the data shared on one or more social media sites comprises unstructured data selected from a group consisting of images, videos, audio files, written descriptions, comments, metadata, and tags (Bell, ¶ [0061], teaches information shared by a user via the system may be intended to be used by others. The system is designed to permit the user to access, view, manipulate and use information from other users. The processor may be adapted to permit the user to perform one or more of the following actions: define criteria for what types of shared information from other users the user wishes to view; define how the user wishes to view or receive the shared information; define one or more criteria for the system to notify the user when those criteria are met by new shared information; to define how the system is to notify the user when different types of shared information are received. Further, Bell, ¶ [0064], teaches the user can transmit the captured image/movie, voice record of the biological, infrared picture, ultraviolet movie of the object or capture any other useful record of the biological object that aids in identification of the object. The captured image/movie, voice record of the biological object, infrared picture, ultraviolet movie of the biological object or any other characteristic of the biological object that aids in identification of the biological object can be shared with other users, user groups, experts, expert groups or any other knowledgeable entity who may be able to provide identification of the biological object and/or further information regarding the biological object. In some implementations, user's geographical location, altitude, weather condition, date, time and/or other captured information can also be transmitted along with the image/movie, voice record .  

Regarding claim 4, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches in response to validating the phenological information against already known or validated public information obtained from crowd source phenological information or a plurality of Attorney Docket No. SVL820160467US01 Page 25 of 29ecological and biological databases, simultaneously, filtering out edited, relatively unreasonable or illogical information compared to the already known or public information utilizing plant image analysis or object identification analysis (Bell, ¶ [0027], teaches users ability to access or use shared information associated with the biological object can be limited by the imprecise formatting and content of the shared information. Information typed by hand and shared via Facebook, Twitter, email, discussion group or listserv is normally available to the user as plain text. Errors, such as misspelling of the names of the biological objects, the locations of the sightings, the dates or times of the sightings, the name of the observer or the observation content are frequent, and make automatic searching and processing of the data difficult. Similarly, some information related to identification and/or accuracy of the observation may be omitted from this shared information, or is shared in a way that makes the intended meaning ambiguous. Systems that allow recording information associated with sightings of biological objects with increased accuracy and/or allow a user to easily and rapidly access the recorded information associated can be useful. Further, Bell, ¶ [0033], .  

Regarding claim 5, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches the extracted phenological information comprises information related to time, date, location, and related weather condition (Bell, ¶ [0024], teaches if some characteristic of the biological object (e.g. shape, color, pattern, voice signature, plumage, etc.) is recorded or observed, users can access information resources to identify and/or find out more information about the biological object based on the recorded/observed characteristic. Some users can additionally use location, time of year and day information to additionally aid in identifying the biological object. In some implementations, users can use keys, herbaria specimens, and other stored and cataloged information to identify the biological objects. In this manner, the knowledge organized, cataloged and stored previously can be used to assign biological objects that are observed into different categories. Bell, ¶ [0046], .  

Regarding claim 6, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches the phenological information comprises information specifically related to invasive species that endanger the ecosystem (Bell, ¶ [0046], teaches the range within which confirmation is not requested might be adapted in real-time as more accurate estimates of location, altitude, habitat, user skill and ecosystem composition become available. Bell, ¶ [0049], teaches in various implementations associated with organized group surveys such as Christmas Bird Counts, America's Birdiest County, The Big Sit, Project Feederwatch, etc., additional information may be associated with the record, such as documentation of rare or unusual observations. Bell, ¶ [0050], teaches the observation could be shared in order to definitively and permanently document the occurrence of a rare species in an unexpected location and/or time. As another example, the observation could be shared as part of a competitive social game in which multiple users attempt to document as .  

Regarding claim 7, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches determining one or more species of plants or animals from a plurality of data stored on user devices (Bell, ¶ [0024], teaches identifying biological objects includes assigning individual biological objects into correct categories of biological objects or in other words to associate them with the correct identity. To identify biological objects (…other animals, other plants,…, etc.), users can refer to a guide book and use information included in the guide book to help identify the object. If some characteristic of the biological object (e.g. shape, color, pattern, voice signature, plumage, etc.) is recorded or observed, users can access information resources to identify and/or find out more information about the biological object based on the recorded/observed characteristic … users can use keys, herbaria specimens, and other stored and cataloged information to identify the biological objects … Categories of biological objects can include species, subspecies, races, morphs, .

Regarding claim 8, Bell teaches a computer system for expanding phenological data resources by collecting phenological (Bell, ¶ [0033], teaches systems and methods disclosed herein is to provide faster, easier and more accurate information sharing by providing the user a filtered list of likely biological objects that match the one or more biological objects observed to choose from), the computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Bell, ¶ [0029], teaches the system that can be used to identify a biological object and/or share information associated with the biological object includes at least one electronic hardware processor and at least one information store (e.g. an electronic memory or a non-transitory , wherein the computer system is capable of performing a method comprising:
determining, by a processor, one or more species of plants or animals from a plurality of data shared (Bell, ¶ [0036], teaches the user can provide an input that updates a count associated with the selected biological object (e.g. birds), or the count can be updated automatically. Further, Bell, ¶ [0050], teaches the observation could be shared as part of a competitive social game in which multiple users attempt to document as many species as possible in a given area within a year, and the sharing serves as a way for them to mutually confirm and quality check the results of the other contestants. As yet another example, the observation could be shared as part of a social game in which users try to provide as many challenging, interesting and/or unique photos, videos or sound recordings as possible, and their efforts are scored by other users viewing their submissions); 
extracting phenological information related to the determined plants or animals from video, text, or image files (Bell, ¶ [0017], teaches analyzing the area of the provided image to extract one or more visual characteristics of the at least one biological object present in the provided image, comparing the one or more extracted visual characteristics with visual characteristics of a plurality of categories of biological objects stored in an information store, and presenting a list of categories of biological objects that have visual characteristics similar to the one or more extracted visual characteristics. The method can be implemented by a physical computer processor. ; 
validating the phenological information against known or already validated information received from crowd source phenological information or a plurality of ecological and biological databases (Bell, ¶ [0018], teaches comparing the one or more extracted visual characteristics with visual characteristics of a plurality of categories of biological objects can include matching the one or more extracted visual characteristics with the visual characteristics of at least a subset of the plurality of categories of biological objects in the information store, and calculating a score that indicates the closeness of the match. In various implementations, the list of categories of biological objects presented can be based on at least one of the calculated score and the geographical location of the image. Bell, ¶ [0076], teaches the user can select different portions of the image corresponding head, the body or the tail of the bird for analysis and identification. For example in FIG. 5, the user can select one of the regions of the biological object in view for further analysis and identification. As shown in FIG. 5, based on the color information obtained or extracted from the regions of the biological object in view, the possible list of biological objects that closely match the biological ; 
cataloging the validated and filtered phenological information according to a list selected from a group consisting of species, locations, biological or ecological characteristics (Bell, ¶ [0016], teaches the one or more sources can include external databases, publicly available databases and catalogues of biological objects or one or more human identifiers. Bell, ¶ [0024], teaches some users can additionally use location, time of year and day information to additionally aid in identifying the biological object. In some implementations, users can use keys, herbaria specimens, and other stored and cataloged information to identify the biological objects. In this manner, the knowledge organized, cataloged and stored previously can be used to assign biological objects that are observed into different categories. Further, Bell, ¶ [0025], teaches when users wish to record and/or share information associated with the biological object (e.g. observations of the biological object, counts, presence/absence, the sex, age, behavior, characteristics, context, habitat, health, or condition of the biological object, etc.) that they have observed, they can send such information to organizations or services that maintain local/regional/national/international databases or catalogues including such information, such as listservs, social media groups (e.g. Twitter or Facebook), discussion groups (e.g. Facebook groups, Google Groups or Yahoo! Groups) and specialized public databases like eBird.org); 
generating reports related to the cataloged phenological information utilizing plant image analysis, object identification analysis or user satisfaction analysis (Bell, ¶ [0061], teaches the user may specify that they wish to receive a daily report of how many birds have been reported in a specified area and timeframe, such as Los Angeles County during the current calendar year. In another example, the user may specify that they wish to receive a daily report of how many birds the user has reported in a specified area and timeframe relative to other users, such as a ranking of the top birders in North America during the current calendar year); and 
providing the cataloged phenological information and the generated reports to a user (Bell, ¶ [0054], teaches a list of various biological objects can be displayed to the user. The displayed list can be a list of all the biological objects in a catalogue (e.g. all the birds from the eBird database), or a list of the likely biological objects (e.g. birds from a catalogue) that can be observed or sighted at that geographical location, or a list of the likely biological objects (e.g. birds) that can be observed or sighted at that geographical location at that time of the day and year. Further, Bell, ¶ [0061], teaches the user may specify that they wish to receive a daily report showing how or how many other users have liked, commented on, used, rated, identified or otherwise interacted with their shared sightings).  
	Bell teaches the limitations as identified above. Further, Bell discloses they can send such information to organizations or services that maintain local/regional/national/international databases or catalogues including such information, such as listservs, social media groups and discussion groups, Twitter, Facebook, Google, Yahoo, etc.

collecting phenological data from social media sites, 
determining, by a processor, one or more species of plants or animals from a plurality of data shared on one or more social media sites, 
extracting phenological information related to the determined plants or animals from video, text, or image files on the social media sites, wherein the video, the text or the image files are not searchable using search words or tags related to phenological data included in the video, image, and text files, and wherein the video, image, and text files include both a phenological object and a non-phenological object;
However, Rathod teaches:
collecting phenological data from social media sites (Rathod, ¶ [0095-0096], discloses User can submit photo or video demonstrating user’s health, beauty, fashion, lifestyle, style of hair, face, dress, expressions. User can submit photo or video demonstrating user’s number of followers, comments, shares, likes on posts or publications shared by users in one or more social networks, web sites and applications. Server module can verify said information with information published on social network account of user. User can submit photo or video of food eat, liked, eat daily by user demonstrating user’s health and daily activities. Server module recognizes objects in food based on object recognition, identifies home place, originality of photo or video, actual eating of food by user based on recognize face in particular duration of video and identifies health related food. In an embodiment server module monitors, , 
determining, by a processor, one or more species of plants or animals from a plurality of data shared on one or more social media sites (Rathod, pg. 94, ln 3-14, discloses server module receives said submitted media or photo or video and user provided or selected type or name or details of activity or action or task or transaction or status or participating event and recognizes recorded and uploaded video associated location or place based on monitored or tracked or logged user device’s location at the time of recording or uploading of video, recognizes date & time of recorded or uploaded video based on monitored or tracked or logged user device’s date & time and matched said date & time with server’s date & time, recognizes or detects face based on face or body part recognition techniques, recognizes or detects objects in received photo or images of video based on object recognition techniques and matches with selected or provided activity types or object criteria including object model, images to identify activity type claimed by user. For example identify whether user who uploaded said photo or video matches with activity type (e.g. riding on elephant by user who uploaded said photo or video)), 
extracting phenological information related to the determined plants or animals from video, text, or image files on the social media sites (Rathod, FIG. 11 and 12, discloses object recognition in photographs), wherein the video, the text or the image files are not searchable using search words or tags related to phenological data included in the video, image, and text files (Rathod, pg 38, ln 13-17, teaches user is enabled to define one or more types of real world object including , and wherein the video, image, and text files include both a phenological object and a non-phenological object (Rathod, pg. 55, ln. 25-33, discloses world objects each associated with particular location or place or one or more types of target real world objects scattered at different locations or search and select one or more movable target real world objects (e.g. elephant at Yellowstone national park) or natural scene each associated with particular location or one or more types of movable target real world objects (e.g. animal) or natural scene scattered at different locations or search and select one or more geo-fence boundaries or search and select one or more types of geo-fence boundaries for displaying virtual objects (e.g. 466) related to advertisement when users scans or takes picture of said selected real world objects);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bell (disclosing extracting 

Regarding claim 9, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches receiving user feedback on the retrieved phenological information (Bell, ¶ [0033], teaches the user can select a biological object that matches the biological object that the user has sighted or observed from a list of biological objects that is displayed to the user as shown in block. In various implementations, the list of biological objects can include a list of likely biological objects that can be found at the geographical location and time associated with the observation or sighting. Further, Bell, ¶ [0039], teaches the likelihood of occurrence and/or the abundance of the biological object may be included in the list of biological objects displayed to the user. In various implementations, the list of biological objects can be filtered and/or sorted such that one or more biological objects that most likely match the biological objects sighted are provided toward the beginning of the list, ; and revalidating and updating the phenological information saved in a phenology repository and other phenological information received from existing observation systems (Bell, ¶ [0046], teaches the range within which confirmation is not requested may be based on a previously calculated accuracy of observer sightings; a subjective setting determined by an authoritative entity such as a moderator, leader or manager; user settings and/or by other appropriate methods. The range within which confirmation is not requested can be further updated and re-calculated in real-time based on the data provided by the user, such as, for example, by recalculating the expected abundances or likelihoods of species based upon correlations with abundances of other species already reported. Bell, ¶ [0050], teaches the user can use the system to let other users, other groups and/or people know of and/or databases with a sighting of a biological object).  

Regarding claim 10, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches the data shared on one or more social media sites comprises unstructured data selected from a group consisting of images, videos, audio files, written descriptions, comments, metadata, and tags (Bell, ¶ [0061], teaches information shared by a user via the system may be intended to be used by others. The system is designed to permit the user to access, view, manipulate and use information from other users. The processor may be adapted to permit the user to perform one or more of the following actions: .  

Regarding claim 11, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches in response to validating the phenological information against already known or validated public information obtained from crowd source phenological information or a plurality of Attorney Docket No. SVL820160467US01 Page 25 of 29ecological and biological databases, simultaneously, filtering out edited, relatively unreasonable or illogical information compared to the already known or public information utilizing plant image analysis or object identification analysis (Bell, ¶ [0027], teaches users ability to access or use shared information associated with the biological object can be limited by the imprecise formatting and content of the shared information. Information typed by hand and shared via Facebook, Twitter, email, discussion group or listserv is normally available to the user as plain text. Errors, such as misspelling of the names of the biological objects, the locations of the sightings, the dates or times of the sightings, the name of the observer or the observation content are frequent, and make automatic searching and processing of the data difficult. Similarly, some information related to identification and/or accuracy of the observation may be omitted from this shared information, or is shared in a way that makes the intended meaning ambiguous. Systems that allow recording information associated with sightings of biological objects with increased accuracy and/or allow a user to easily and rapidly access the recorded information associated can be useful. Further, Bell, ¶ [0033], teaches another aspect of the systems and methods disclosed herein is to provide faster, easier and more accurate information sharing by providing the user a filtered list of likely biological objects that match the one or more biological objects observed to choose from. The list of likely biological objects can be filtered and/or sorted based on geographic location, time/date, sound characteristics, visual characteristics, and user-entered information like size, habitat and color. Another aspect of the implementations described herein is that the utility of the shared information is improved by using standardized coding for the shared information, which allows receivers of the shared .  

Regarding claim 12, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches the extracted phenological information comprises information related to time, date, location, and related weather condition (Bell, ¶ [0024], teaches if some characteristic of the biological object (e.g. shape, color, pattern, voice signature, plumage, etc.) is recorded or observed, users can access information resources to identify and/or find out more information about the biological object based on the recorded/observed characteristic. Some users can additionally use location, time of year and day information to additionally aid in identifying the biological object. In some implementations, users can use keys, herbaria specimens, and other stored and cataloged information to identify the biological objects. In this manner, the knowledge organized, cataloged and stored previously can be used to assign biological objects that are observed into different categories. Bell, ¶ [0046], teaches if the user has reported numerous species associated with an open water habitat in eastern North America in late Spring such as multiple species of ducks and grebes found in that habitat and geographical region, then the range within which confirmation is not requested for other water-dependent species might be relaxed by an adaptive algorithm in real-time and the range within which confirmation is not requested for desert species might be tightened to reflect expected levels for those species in a water habitat in eastern North America in late spring. Similarly the range within which .  

Regarding claim 13, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches the phenological information comprises information specifically related to invasive species that endanger the ecosystem (Bell, ¶ [0046], teaches the range within which confirmation is not requested might be adapted in real-time as more accurate estimates of location, altitude, habitat, user skill and ecosystem composition become available. Bell, ¶ [0049], teaches in various implementations associated with organized group surveys such as Christmas Bird Counts, America's Birdiest County, The Big Sit, Project Feederwatch, etc., additional information may be associated with the record, such as documentation of rare or unusual observations. Bell, ¶ [0050], teaches the observation could be shared in order to definitively and permanently document the occurrence of a rare species in an unexpected location and/or time. As another example, the observation could be shared as part of a competitive social game in which multiple users attempt to document as many species as possible in a given area within a year, and the sharing serves as a way for them to mutually confirm and quality check the results of the other contestants. Bell, ¶ [0061], teaches the user may specify that they wish to receive a daily email summarizing sightings of birds reported by users that meet certain criteria, such as, for example: the bird was reported within 25 miles of the user's location, and the species observed is not on the user's life list, year list or list for a designated location such as the state of California. As another example, a researcher may wish to be notified via .  

Regarding claim 14, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches determining one or more species of plants or animals from a plurality of data stored on user devices (Bell, ¶ [0024], teaches identifying biological objects includes assigning individual biological objects into correct categories of biological objects or in other words to associate them with the correct identity. To identify biological objects (…other animals, other plants,…, etc.), users can refer to a guide book and use information included in the guide book to help identify the object. If some characteristic of the biological object (e.g. shape, color, pattern, voice signature, plumage, etc.) is recorded or observed, users can access information resources to identify and/or find out more information about the biological object based on the recorded/observed characteristic … users can use keys, herbaria specimens, and other stored and cataloged information to identify the biological objects … Categories of biological objects can include species, subspecies, races, morphs, forms, genera, families or any other taxonomic grouping. Bell, ¶ [0030], teaches the system can include a communication system to allow the user to access information stored in information stores. The information stores can be internal to the system. For example, the information stores can include one or more memory devices integrated with the system. As another example, the information stores can be databanks maintained in other systems located remotely to the system … the information stores can include pattern recognition systems, catalogues or any other information source for .

Regarding claim 15, Bell teaches a computer program product for expanding phenological data resources by collecting phenological data (Bell, ¶ [0033], teaches systems and methods disclosed herein is to provide faster, easier and more accurate information sharing by providing the user a filtered list of likely biological objects that match the one or more biological objects observed to choose from. Further, Bell, ¶ [0087], teaches the operations of a method or algorithm may reside as one or any combination or set of codes and instructions on a machine readable medium and computer-readable medium, which may be incorporated into a computer program product), the computer program product comprising: one or more computer-readable non-transitory tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor (Bell, ¶ [0029], teaches the system that can be used to identify a biological object and/or share information associated with the biological object includes at least one electronic hardware processor and at least one information store (e.g. an electronic memory or a non-transitory computer readable medium). The electronic hardware processor is configured to execute instructions stored in a non-transitory computer readable medium included in the system to locate, identify and/or share information associated with the biological object), the program instructions comprising:
determining, by a processor, one or more species of plants or animals from a plurality of data shared (Bell, ¶ [0036], teaches the user can provide an input that updates a count associated with the selected biological object (e.g. birds), or the count can be updated automatically. Further, Bell, ¶ [0050], teaches the observation could be shared as part of a competitive social game in which multiple users attempt to document as many species as possible in a given area within a year, and the sharing serves as a way for them to mutually confirm and quality check the results of the other contestants. As yet another example, the observation could be shared as part of a social game in which users try to provide as many challenging, interesting and/or unique photos, videos or sound recordings as possible, and their efforts are scored by other users viewing their submissions); 
extracting phenological information related to the determined plants or animals from video, text, or image files (Bell, ¶ [0017], teaches analyzing the area of the provided image to extract one or more visual characteristics of the at least one biological object present in the provided image, comparing the one or more extracted visual characteristics with visual characteristics of a plurality of categories of biological objects stored in an information store, and presenting a list of categories of biological objects that have visual characteristics similar to the one or more extracted visual characteristics. The method can be implemented by a physical computer processor. Further, Bell, ¶ [0075], teaches the user can select a list of visual indications such as shape, form, size, color of the plumage, etc. that can be matched to identify the biological object. Depending on the user's selection various visual characteristics of the selected biological objects can be obtained by using image processing methods. For ; 
validating the phenological information against known or already validated information received from crowd source phenological information or a plurality of ecological and biological databases (Bell, ¶ [0018], teaches comparing the one or more extracted visual characteristics with visual characteristics of a plurality of categories of biological objects can include matching the one or more extracted visual characteristics with the visual characteristics of at least a subset of the plurality of categories of biological objects in the information store, and calculating a score that indicates the closeness of the match. In various implementations, the list of categories of biological objects presented can be based on at least one of the calculated score and the geographical location of the image. Bell, ¶ [0076], teaches the user can select different portions of the image corresponding head, the body or the tail of the bird for analysis and identification. For example in FIG. 5, the user can select one of the regions of the biological object in view for further analysis and identification. As shown in FIG. 5, based on the color information obtained or extracted from the regions of the biological object in view, the possible list of biological objects that closely match the biological object in view are “Double-Crested Cormorant,” “American Crow,” and “Brandt's Cormorant.” The local abundance of each of these species is also provided to aid in identification process. Other characteristics such as the shape of the neck or the size or ; 
cataloging the validated and filtered phenological information according to a list selected from a group consisting of species, locations, biological or ecological characteristics (Bell, ¶ [0016], teaches the one or more sources can include external databases, publicly available databases and catalogues of biological objects or one or more human identifiers. Bell, ¶ [0024], teaches some users can additionally use location, time of year and day information to additionally aid in identifying the biological object. In some implementations, users can use keys, herbaria specimens, and other stored and cataloged information to identify the biological objects. In this manner, the knowledge organized, cataloged and stored previously can be used to assign biological objects that are observed into different categories. Further, Bell, ¶ [0025], teaches when users wish to record and/or share information associated with the biological object (e.g. observations of the biological object, counts, presence/absence, the sex, age, behavior, characteristics, context, habitat, health, or condition of the biological object, etc.) that they have observed, they can send such information to organizations or services that maintain local/regional/national/international databases or catalogues including such information, such as listservs, social media groups (e.g. Twitter or Facebook), discussion groups (e.g. Facebook groups, Google Groups or Yahoo! Groups) and specialized public databases like eBird.org); 
generating reports related to the cataloged phenological information utilizing plant image analysis, object identification analysis or user satisfaction analysis (Bell, ¶ [0061], teaches the user may specify that they wish to receive a daily ; and 
providing the cataloged phenological information and the generated reports to a user (Bell, ¶ [0054], teaches a list of various biological objects can be displayed to the user. The displayed list can be a list of all the biological objects in a catalogue (e.g. all the birds from the eBird database), or a list of the likely biological objects (e.g. birds from a catalogue) that can be observed or sighted at that geographical location, or a list of the likely biological objects (e.g. birds) that can be observed or sighted at that geographical location at that time of the day and year. Further, Bell, ¶ [0061], teaches the user may specify that they wish to receive a daily report showing how or how many other users have liked, commented on, used, rated, identified or otherwise interacted with their shared sightings).  
	Bell teaches the limitations as identified above. Further, Bell discloses they can send such information to organizations or services that maintain local/regional/national/international databases or catalogues including such information, such as listservs, social media groups and discussion groups, Twitter, Facebook, Google, Yahoo, etc.
	Bell does not explicitly disclose:
collecting phenological data from social media sites, 
determining, by a processor, one or more species of plants or animals from a plurality of data shared on one or more social media sites, 
extracting phenological information related to the determined plants or animals from video, text, or image files on the social media sites, wherein the video, the text or the image files are not searchable using search words or tags related to phenological data included in the video, image, and text files, and wherein the video, image, and text files include both a phenological object and a non-phenological object;
However, Rathod teaches:
collecting phenological data from social media sites (Rathod, ¶ [0095-0096], discloses User can submit photo or video demonstrating user’s health, beauty, fashion, lifestyle, style of hair, face, dress, expressions. User can submit photo or video demonstrating user’s number of followers, comments, shares, likes on posts or publications shared by users in one or more social networks, web sites and applications. Server module can verify said information with information published on social network account of user. User can submit photo or video of food eat, liked, eat daily by user demonstrating user’s health and daily activities. Server module recognizes objects in food based on object recognition, identifies home place, originality of photo or video, actual eating of food by user based on recognize face in particular duration of video and identifies health related food. In an embodiment server module monitors, tracks and logs user’s daily physical activities including number of steps of walking by user throughout the day based on user device sensors), 
determining, by a processor, one or more species of plants or animals from a plurality of data shared on one or more social media sites (Rathod, pg. 94, ln 3-14, discloses server module receives said submitted media or photo or video and user provided or selected type or name or details of activity or action or task or transaction or status or participating event and recognizes recorded and uploaded video associated location or place based on monitored or tracked or logged user device’s location at the time of recording or uploading of video, recognizes date & time of recorded or uploaded video based on monitored or tracked or logged user device’s date & time and matched said date & time with server’s date & time, recognizes or detects face based on face or body part recognition techniques, recognizes or detects objects in received photo or images of video based on object recognition techniques and matches with selected or provided activity types or object criteria including object model, images to identify activity type claimed by user. For example identify whether user who uploaded said photo or video matches with activity type (e.g. riding on elephant by user who uploaded said photo or video)), 
extracting phenological information related to the determined plants or animals from video, text, or image files on the social media sites (Rathod, FIG. 11 and 12, discloses object recognition in photographs), wherein the video, the text or the image files are not searchable using search words or tags related to phenological data included in the video, image, and text files (Rathod, pg 38, ln 13-17, teaches user is enabled to define one or more types of real world object including product, animal, bird, flower, art, sculpture, item, accessory, type of scene and provide associated information. Rathod, pg 70, ln 10-33, teaches the virtual object engine , and wherein the video, image, and text files include both a phenological object and a non-phenological object (Rathod, pg. 55, ln. 25-33, discloses world objects each associated with particular location or place or one or more types of target real world objects scattered at different locations or search and select one or more movable target real world objects (e.g. elephant at Yellowstone national park) or natural scene each associated with particular location or one or more types of movable target real world objects (e.g. animal) or natural scene scattered at different locations or search and select one or more geo-fence boundaries or search and select one or more types of geo-fence boundaries for displaying virtual objects (e.g. 466) related to advertisement when users scans or takes picture of said selected real world objects);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bell (disclosing extracting at least one biological object from images) with the teachings of Rathod (disclosing performing object recognition on photographs) to arrive at the claimed functions of the 

Regarding claim 16, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches receiving user feedback on the retrieved phenological information (Bell, ¶ [0033], teaches the user can select a biological object that matches the biological object that the user has sighted or observed from a list of biological objects that is displayed to the user as shown in block. In various implementations, the list of biological objects can include a list of likely biological objects that can be found at the geographical location and time associated with the observation or sighting. Further, Bell, ¶ [0039], teaches the likelihood of occurrence and/or the abundance of the biological object may be included in the list of biological objects displayed to the user. In various implementations, the list of biological objects can be filtered and/or sorted such that one or more biological objects that most likely match the biological objects sighted are provided toward the beginning of the list, while one or more biological objects that are less likely match the biological objects sighted are provided toward the end of the list to aid the user in proper identification of ; and revalidating and updating the phenological information saved in a phenology repository and other phenological information received from existing observation systems (Bell, ¶ [0046], teaches the range within which confirmation is not requested may be based on a previously calculated accuracy of observer sightings; a subjective setting determined by an authoritative entity such as a moderator, leader or manager; user settings and/or by other appropriate methods. The range within which confirmation is not requested can be further updated and re-calculated in real-time based on the data provided by the user, such as, for example, by recalculating the expected abundances or likelihoods of species based upon correlations with abundances of other species already reported. Bell, ¶ [0050], teaches the user can use the system to let other users, other groups and/or people know of and/or databases with a sighting of a biological object).  

Regarding claim 17, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches the data shared on one or more social media sites comprises unstructured data selected from a group consisting of images, videos, audio files, written descriptions, comments, metadata, and tags (Bell, ¶ [0061], teaches information shared by a user via the system may be intended to be used by others. The system is designed to permit the user to access, view, manipulate and use information from other users. The processor may be adapted to permit the user to perform one or more of the following actions: define criteria for what types of shared information from other users the user wishes to view; define how the user wishes to view or receive the shared information; define one .  

Regarding claim 18, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches in response to validating the phenological information against already known or validated public information obtained from crowd source phenological information or a plurality of Attorney Docket No. SVL820160467US01 Page 25 of 29ecological and biological databases, simultaneously, filtering out edited, relatively unreasonable or illogical information compared to the already known or public information utilizing plant image analysis or object identification analysis (Bell, ¶ [0027], teaches users ability to access or use shared information associated with the biological object can be limited by the imprecise formatting and content of the shared information. Information typed by hand and shared via Facebook, Twitter, email, discussion group or listserv is normally available to the user as plain text. Errors, such as misspelling of the names of the biological objects, the locations of the sightings, the dates or times of the sightings, the name of the observer or the observation content are frequent, and make automatic searching and processing of the data difficult. Similarly, some information related to identification and/or accuracy of the observation may be omitted from this shared information, or is shared in a way that makes the intended meaning ambiguous. Systems that allow recording information associated with sightings of biological objects with increased accuracy and/or allow a user to easily and rapidly access the recorded information associated can be useful. Further, Bell, ¶ [0033], teaches another aspect of the systems and methods disclosed herein is to provide faster, easier and more accurate information sharing by providing the user a filtered list of likely biological objects that match the one or more biological objects observed to choose from. The list of likely biological objects can be filtered and/or sorted based on geographic location, time/date, sound characteristics, visual characteristics, and user-entered information like size, habitat and color. Another aspect of the implementations described herein is that the utility of the shared information is improved by using standardized coding for the shared information, which allows receivers of the shared information to employ automatic processing, decision-making and re-sharing of that shared information).  

Regarding claim 19, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches the extracted phenological information comprises information related to time, date, location, and related weather condition (Bell, ¶ [0024], teaches if some characteristic of the biological object (e.g. shape, color, pattern, voice signature, plumage, etc.) is recorded or observed, users can access information resources to identify and/or find out more information about the biological object based on the recorded/observed characteristic. Some users can additionally use location, time of year and day information to additionally aid in identifying the biological object. In some implementations, users can use keys, herbaria specimens, and other stored and cataloged information to identify the biological objects. In this manner, the knowledge organized, cataloged and stored previously can be used to assign biological objects that are observed into different categories. Bell, ¶ [0046], teaches if the user has reported numerous species associated with an open water habitat in eastern North America in late Spring such as multiple species of ducks and grebes found in that habitat and geographical region, then the range within which confirmation is not requested for other water-dependent species might be relaxed by an adaptive algorithm in real-time and the range within which confirmation is not requested for desert species might be tightened to reflect expected levels for those species in a water habitat in eastern North America in late spring. Similarly the range within which confirmation is not requested might be adapted in real-time as more accurate estimates of location, altitude, habitat, user skill and ecosystem composition become available).  

Regarding claim 20, the modification of Bell and Rathod teaches the claimed invention substantially as claimed, and Bell further teaches the phenological information comprises information specifically related to invasive species that endanger the ecosystem (Bell, ¶ [0046], teaches the range within which confirmation is not requested might be adapted in real-time as more accurate estimates of location, altitude, habitat, user skill and ecosystem composition become available. Bell, ¶ [0049], teaches in various implementations associated with organized group surveys such as Christmas Bird Counts, America's Birdiest County, The Big Sit, Project Feederwatch, etc., additional information may be associated with the record, such as documentation of rare or unusual observations. Bell, ¶ [0050], teaches the observation could be shared in order to definitively and permanently document the occurrence of a rare species in an unexpected location and/or time. As another example, the observation could be shared as part of a competitive social game in which multiple users attempt to document as many species as possible in a given area within a year, and the sharing serves as a way for them to mutually confirm and quality check the results of the other contestants. Bell, ¶ [0061], teaches the user may specify that they wish to receive a daily email summarizing sightings of birds reported by users that meet certain criteria, such as, for example: the bird was reported within 25 miles of the user's location, and the species observed is not on the user's life list, year list or list for a designated location such as the state of California. As another example, a researcher may wish to be notified via immediate text message each time a very rare or endangered species is reported anywhere or within a certain distance from the user's location).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20180012463 (Chaudhry et al) discloses classifying motion events from video frames from a camera into example categories such as known or unknown persons. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        3/17/2021

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162